         Case 1:16-cv-10607-NMG Document 269 Filed 03/25/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


SECURITIES AND EXCHANGE COMMISSION
                  Plaintiff(s)

                v.                                       CIVIL ACTION NO. 16-10607-NMG


DAVID JOHNSON
                         Defendant(s)


                                     JUDGMENT IN A CIVIL CASE

GORTON               , D.J.



X       Jury Verdict. This action came before the court for a trial by jury. The issues have been tried
        and the jury has rendered its verdict.


G       Decision by the Court. This action came to trial or hearing before the Court. The issues have
        been tried or heard and a decision has been rendered.

        IT IS ORDERED AND ADJUDGED


        Jury verdict returned in favor of the Plaintiff against Defendant (Document No. 213).

        Memorandum and Order (Document No. 268) issued granting in part, and denying in part, Motion
        for Entry of Final Judgment.




                                                         SARAH A. THORNTON,
                                                         CLERK OF COURT

Dated: 3/25/2019                                          By /s/ Christine M. Lima
                                                          Deputy Clerk


NOTE: The post judgment interest rate effective this date is 2.52     %.
           Case 1:16-cv-10607-NMG Document 269 Filed 03/25/19 Page 2 of 2



(Judgment post jury trial.wpd - 3/7/2005)
